DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9,12-14,16-17 and 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Kolcun (US20180328036).
With respect to claim 1 Kolcun discloses an acoustic tile for a building surface comprising:
A substantially planar board (30iii in figure 44c);
A frame (95iii in figure 44c) disposed about a portion of the periphery of the substantially planar board the frame coupled to the board, the frame imparting a majority if the dimensional stability of the acoustic tile; and
A mounting point on the frame (see fastener attaching element 95iii to element 200), the mounting point configured for coupling the frame to the building surface (200 in figure 44c);
Wherein the acoustic tile is configured to absorb, block, or diffuse sound energy (abstract and paragraphs 1-5).
With respect to claim 2 Kolcun further discloses (see claim 17 of Kolcun) wherein the substantially planar board comprises a material selected from the group consisting of fiberglass, 
With respect to claim 3 Kolcun further discloses (claim 17 of Kolcun) wherein the substantially planar board comprises fiberglass. 
With respect to claim 4 Kolcun further discloses wherein the substantially planar board comprises a substantially planar polygonal board (namely a rectangle, see figures 43-45).
With respect to claim 5 Kolcun (paragraphs 200-204 established that the framing members including the Z trim 95iii are made of the conventional structure of steel coated in aluminum and zinc) further discloses wherein the frame comprises extruded metal (taught), extruded plastic ort pultruded fiberglass.
With respect to claim 6 Kolcun further discloses wherein the frame is disposed about an entirety of the periphery of the substantially planar board (see figure 45).
With respect to claim 7 Kolcun further discloses wherein the frame being coupled to the board includes disposing an edge of the board within a channel of the frame (see figure 44c).
With respect to claim 8 Kolcun further discloses wherein the frame being coupled to the board includes a mechanical interface connecting the frame and the board (the fastener as shown).
With respect to claim 9 Kolcun further discloses (figure 45) further discloses wherein the frame includes a plurality of frame segments disposed about a portion of the periphery of the substantially planar board each of the frame segments coupled to the board.
With respect to claim 12 Kolcun further discloses wherein the frame imparting a majority of the dimensional stability of the acoustic tile minimizes any bending or warping of the substantially planar board due to “ a change in temperature, a change in humidity, gravity (shown as the device will be inherently  subjected to gravity), air movement ort physical impact.

With respect to claim 14 Kolcun further discloses comprising a wrapping(element 96iii constitutes a wrapping) substantially covering a face of the board.
With respect to claim 16 Kolcun further discloses wherein the wrapping substantially covers a face of the acoustic tile, including the face of the board and the frame.
With respect to claim 17 Kolcun further discloses (embodiment of figure 6 and 6a) wherein the frame includes a coupling means configrued to couple the acoustic tile to another acoustic tile.
With respect to claim 19 Kolcun further discloses (embodiment of figure 21) Kolsun further discloses a plurality of acoustic tiles for a building, each of the acoustic tiles being an acoustic tile according to claim 1, wherein the plurality of acoustic tiles is configured to form a substantially continuous array on the building surface.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims 10, 11, 15,18,20 are rejected under 35 U.S.C. 103 as being unpatentable over Kolcun (US20180328036) in view of DE 102012108296 (hereinafter Kohler)
With respect to claim 10 Kolcun discloses the invention as claimed except expressly wherein two of the frame segments are coupled by a miter joint.

It would have been obvious to one of ordinary skill in the art to combine the teachings of Kohler to use a miter joint with the frame of Kolcun so as to enhance both the appearance and the stability of the corner. 
With respect to claim 11 Kohler further discloses (see figure 2) wherein the miter joint includes a corner key (22) within a slot of each of the two frame segments.
With respect to claim 15 Kohler further discloses the use of a spline channel formed in the frame for the retention of a wrapping (14a, regarding the spline channel see figures 2,3 and 5). Further spline channels are a known structure for retaining thin members and as such would have been obvious to one of ordinary skill to select based upon the taught structures of Kolcun and Kohler. 
With respect to claim 18 Kohler (see figure 2) further discloses wherein the frame includes a double wall along an edge facing the periphery of the substantially planar board.
With respect to claim 20 Kolcun as modified by Kohler further discloses an acoustic tile for a building surface comprising:
A substantially planar board (Kolcun element 30iii), the substantially planar board including fiberglass (see Kolcun claim 17);
A frame (Kolcun element 95iii) including a plurality of frame segments disposed about a portion of a periphery of the substantially planar board, each of the frame segments coupled to the board where an edge of the board us disposed within a channel of each of the frame segments (see teachings of Kohler), the frame imparting a majority of the dimensional stability of the acoustic tile (due to the lofted fibrous nature of the fiberglass this would be the case), the frame including one of extruded metal (aluminized steel is taught by Kolcun) extruded plastic and protrude fiberglass;
A mounting point on the frame, the mounting point configured for coupling the frame to the building surface (see fasteners as shown in Kolcun figure 45); and
A wrapping (96iii in Kolcun) substantially covering the face of the board; wherein the acoustic tile is configured to absorb, block or diffuse sound energy (described as an acoustic element).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Duran Ariza (US20150337529) discloses an acoustic panel with drop seal; Kuras (US9091060) discloses a sound panel and method of assembly; Underkofler (US20170204605) discloses a trim strip for use with ceiling panels; Marks (US6209261) discloses the known structure of key inserted miter joints; and Shieh (US5642593) discloses a knockdown and reassemble office partition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/               Examiner, Art Unit 2837